              Case 1:19-cv-08023-RA Document 137 Filed 08/18/20 Page 1 of 1

                                                                        USDC-SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC#:
                                                                        DATE FILED: 8-18-20
 JOHN KARATHANOS, on behalf of himself and
 all others similarly situated,
                              Plaintiff,
                           v.                                           19-CV-8023 (RA)

                                                                             ORDER
 QUINCY BIOSCIENCE HOLDING COMPANY,
 INC., et al.,
                   Defendants.



RONNIE ABRAMS, United States District Judge:


         On June 1, 2020, the parties notified the court that they had reached a settlement that would

resolve all of the pending class actions between the parties, including the above-captioned actions. The

court ordered the parties to promptly submit a joint status report following preliminary approval of the

national class action settlement in the Related Florida Action. To date, the parties have not submitted a

joint status report. No later than August 28, 2020, the parties shall do so. In the event that the national

class action settlement in the Related Florida Action has not received preliminary approval, the parties

shall so inform the court.

         SO ORDERED.

Dated:      August 18, 2020
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
